Citation Nr: 0017477	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  93-23 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a right abdominal 
muscle herniation.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from February 1988 to 
February 1992.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from January and April 
1993 rating decisions by the Muskogee, Oklahoma, Regional 
Office, which denied service connection for a psychiatric 
disability, claimed as depression, left Achilles tendonitis, 
a right shoulder disability, a left foot cyst, and a right 
abdominal muscle herniation.  In October 1995, the Board 
remanded the case to the RO for additional evidentiary 
development.  By an August 1998 rating decision, the Lincoln, 
Nebraska, Regional Office granted service connection for a 
psychiatric disability, classified as dysthymia (depression), 
left Achilles tendonitis, a right shoulder disability, and a 
left foot cyst (thereby rendering said service connection 
issues moot).  Jurisdiction over the case was transferred to 
the New Orleans, Louisiana, Regional Office (RO) in April 
2000, after the appellant reportedly moved to that state.  
That is the certifying RO.  Accordingly, the Board will 
render a decision herein on the remaining issue listed on the 
title page of this decision.  

With regards to other procedural matters, in December 1999, 
additional service medical records dealing with November 1991 
treatment for viral gastroenteritis were associated with the 
claims folder.  Such records are essentially cumulative of 
service medical records previously associated with the claims 
folder.  In any event, since said records do not pertain to 
the right abdominal muscle herniation appellate issue and 
therefore do not constitute "pertinent" evidence with 
respect thereto, a Supplemental Statement of the Case was not 
subsequently issued.  See 38 C.F.R. § 20.1304(c) (1999).  
Additionally, it appears that a July 1999 written statement 
from appellant may be construed as an intention to request 
entitlement to VA Vocational Rehabilitation benefits (Chapter 
31).  It is not clear from the record whether any action has 
been taken on that claim.  That matter is referred to the RO 
for appropriate action.



FINDING OF FACT

It has not been shown, by competent evidence, that appellant 
has residuals of a right abdominal muscle herniation that had 
an in-service onset.  


CONCLUSION OF LAW

Appellant has not submitted evidence of a well-grounded claim 
for entitlement to service connection for a right abdominal 
muscle herniation.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends, in essence, that he has residuals of 
an in-service right abdominal muscle herniation.  

The threshold question to be answered is whether he has 
presented evidence of a well-grounded claim with respect to 
the right abdominal muscle herniation appellate issue.  A 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) held that the appellant in that case had not 
presented a well-grounded claim as a matter of law.  The 
Court pointed out that "unlike civil actions, the Department 
of Veterans Affairs (previously the Veterans Administration) 
(VA) benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  Id., at 611.  If 
a well-grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." 

In deciding the aforecited service connection issue, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection for 
VA disability compensation purposes may be awarded for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It should be added that with respect to this not well-
grounded service connection claim, appellant and his 
representative have been informed by the RO at various stages 
of the proceedings of the specific reasons that the claim was 
denied.  See in particular, a July 1993 Statement of the Case 
and an August 1998 Supplemental Statement of the Case, that 
included provisions of law with respect to veterans' 
responsibility for filing a well-grounded claim and service 
connection principles.  It is therefore apparent that they 
were knowledgeable regarding the necessity of competent 
evidence to support the service connection claim.  Thus, it 
is concluded that appellant and his representative had notice 
of the type of information needed to support the claim and 
complete the application.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. App. 341, 
344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  

Moreover, pursuant to the Board's October 1995 remand, the RO 
sought any additional, relevant records.  To the extent 
available, additional records were obtained and associated 
with the claims folder.  It does not appear that appellant or 
his representative has informed the VA of the existence of 
any other specific, existing, competent evidence that would, 
if obtained, render the service connection claim well 
grounded.  

In a January 1998 written statement, appellant requested that 
a scheduled VA examination be canceled and rescheduled at a 
Veterans Administration Medical Center located closer to his 
residence.  In June 1998, that Medical Center provided 
appellant written notice of a VA examination rescheduled for 
later that month; however, he failed to report for said 
examination.  Appellant's representative has recently 
requested that the case again be remanded to afford appellant 
another opportunity for a VA examination.  However, 
subsequently the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  

Appellant's service medical records reveal that in November 
1990, he complained of a possible muscle pull in the right 
lower quadrant approximately one week after undergoing a 
physical training test.  A 1-cm, oval mass in the right lower 
quadrant was noted; and the impression was "hernia."  
However, on surgical examination later that day. clinical 
findings were unremarkable, except for a tender, 1.5-cm, oval 
mass of the right lower quadrant abdominal wall.  A "muscle 
tear" was suspected.  It was specifically noted that there 
was no hernia, however.  Later that month, a right rectus 
abdominis muscle tear was reported to be better with less 
discomfort.  Significantly, in December 1990, no further pain 
in that area was reported; and clinical findings were within 
normal limits.  Additionally, a December 1991 service 
separation examination did not include any findings or 
diagnoses pertaining to residuals of a right abdominal muscle 
herniation.  

Significantly, on May 1992 VA examination shortly after 
service, appellant reported that although he had sustained a 
right lower quadrant muscle herniation two years earlier, it 
"went away" after 3-4 months with "[n]o problems since."  
Clinically, there was no hernia or pertinent 
abnormality/diagnosis.  

Private clinical records from D. Price Kraft, M.D., reflect 
that in June 1993 and October 1994, more than a year after 
service, appellant complained of a right inguinal "pull" 
and right-sided stomach pain diagnosed as groin pain and 
inguinal strain, respectively.  However, there were no actual 
abdominal muscle wall abnormalities or herniation clinically 
noted.  

In summary, appellant has not submitted any competent 
evidence showing that he has residuals of a right abdominal 
muscle herniation that had an in-service onset.  Appellant is 
not competent to offer medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  Thus, 
the claim for service connection for residuals of a right 
abdominal muscle herniation is not well grounded.  The claim 
is therefore denied.  38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Grivois v. Brown, 6 Vet. App. 
136 (1994).  See also, Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995).  


ORDER

Appellant's claim of entitlement to service connection for 
residuals of a right abdominal muscle herniation is not well 
grounded, and, therefore denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

